DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 5/18/2022.
Claims 5-7, 14, 20-21 are pending.
Applicant’s election without traverse of group 3, claims 13 and 14, DMS and bacteria in the reply filed on 11/22/2021 is acknowledged.  The species election has been withdrawn in view of the search.
Claims 5-7, 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Claim 13 has been canceled.
Claim 14 is being examined.
The objection to the drawings has been withdrawn in view of the amendment to the specification to delete reference to color in drawings.
The 112(a) rejection of claim 14 has been withdrawn in view of the amendment to the claims.
Priority
The instant application was filed 09/09/2019  and is a national stage entry of PCT/KR2018/002994 with an international filing date: 03/14/2018 and claims foreign priority to KR10-2018-0028131 , filed 03/09/2018  and claims foreign priority to KR10-2017-0032581 , filed 03/15/2017.  It is noted the foreign priority documents are not in English.
It appears the only claims provided at the time of filing were in Korean 9/19/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar (wo2010078399),  Yong (US20150322486), Horn (US patent 5,576,196), Horiguchi (J Mol Biol (1997) volume 269, pages 514-528)
While the claims encompass reacting a nucleic acid sample with diatomaceous earth modified with a silane compound, the teachings of the specification are limited to cells containing nucleic acids as the sample. Further it is noted the specification teaches additional steps consistent with the comprising language of the claims.
As exemplified in the cited prior art concentrating cells in samples by use of diatomaceous earth modified with a silane compound was known.  Further the prior art exemplifies or suggests the use of DMA with a solid support for isolation of nucleic acids. Finally the art demonstrates the use of diatomaceous earth was known.
	Horn teaches, “While not being bound or limited by theory, it is believed that the diatomaceous earth material adsorbs RNA. Accordingly, one provides a mixture of biological material having a first concentration of RNA. One then filters the mixture through a diatomaceous earth material to produce a filtrate having a second concentration of RNA, where the second concentration is less than the first concentration.” (column 4, lines 17-24). Horn further teaches, “the invention provides a process for purifying recombinant plasmid DNA from a RNA component in a mixture of biological material, comprising the steps  of: (a) providing a mixture of biological material comprising recombinant plasmid DNA and having a first concentration of RNA; (b) adding a diatomaceous earth material to the mixture; (c) mixing the result of step (b) to form a suspension; (d) pouring the suspension through a diatomaceous earth precoated filter membrane to allow a diatomaceous earth cake to collect on the filter membrane and to form a filtrate comprising the recombinant plasmid DNA and having a second concentration of RNA, wherein the second concentration is less than the first concentration; and (e) collecting the filtrate having a reduced RNA component.”
Kshirsagar teaches, “The present disclosure describes methods for concentrat­ing microorganisms with concentration agents in a sampling device and the sampling device described herein. More specifically, methods for concentrating microorganisms from large volume samples with concen­tration agents in a sampling device can provide for rapid, low cost, sim­ple (involving no complex equipment or procedures), and/or effective processes under a variety of conditions.” (abstract). Kshirsagar teaches assaying of bacteria RNA or DNA in a sample and concentrating of samples to shorten culturing times (page 1, lines 18-30).  Kshirsagar teaches :
	Concentration agents useful for carrying out the method of the present disclosure include particulate concentration agents that comprise metal, metal oxide microparticles, metal silicates, diatomaceous earth, surface modified diatomaceous earth, particles having functional groups, biomolecules, fragments of biomolecules, nanoparticles, and combinations thereof. (page 15, last paragraph). 

Kshirsagar teaches :

In certain embodiments, the acrylate is multifunctional. Examples of biomolecule-binding compounds include N-(3-acryloxy-2-hydroxypropyl), 3-aminopropyl triethoxysilane, 3-acryloxypropyl trimethoxysilane, vinyl sulfone triethoxysilane-2, 1, 1, 2-trifluorovinyl, 1, 1,2-trichlorovinyl, 1, 1-dichlorovinyl, 1, 1-difluorovinyl, 1-fluoro or 1-chlorovinyl silanes, alpha,beta-unsaturated containing silanes, silane-containing quinones. Those of ordinary skill in the art will recognize that a wide variety of other biomolecule-binding compounds are useful in the present disclosure as compounds that can be used to functionalize particles with biomolecule-binding groups. (page 24, lines 13-21)

 Thus Kshirsagar teaches particulate concentrating agents useful include diatomaceous earth (page 15, last paragraph; page 18 last paragraph) and functionalizing particles with  APTES (3-aminopropyl triethoxysilane) (page 18, last paragraph).  Kshirsagar continues by teaching the modification can be silanes that can be attached to esters (pages 18-24).
	Kshirsagar teaches elution of cells (nucleic acids) from sampling device (claim 1).
	Kshirsagar while suggesting isolation of RNA or DNA does not specifically teach DMA isolation of RNA.
	Yong teaches the use of DMA to isolate nucleic acids via use of a solid support (abstract, claim 1).  Yong teaches , “ [0010] Accordingly a first aspect of the invention includes a method for the isolation and/or analysis of nucleic acid molecules on a solid phase device comprising [0011] (i) incubating a nucleic acid sample with Dimethyl adipimidate (DMA) under conditions that allow formation of a complex of the nucleic acid with the DMA; [0012] (ii) contacting the complex of (i) with a surface of the solid phase device; and [0013] (iii) isolating and/or analyzing the nucleic acid of the complex” Yong teaches, “0029] The term "nucleic acid" as used herein refers to an isolated nucleic acid molecule. The nucleic acid may be DNA, RNA, DNA:RNA hybrids, PNA and the like, but preferably is DNA.”
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use DMA as a functional reagent to react with an RNA sample in the presence of diatomaceous earth modified with APTES as in  in the method of Kshirsagar.  The artisan would be motivated as Yong demonstrates it allows for isolation of nucleic acids.  The artisan would have a reasonable expectation of success as the artisan is merely substituting a specific functional group for the genus disclosed by Kshirsagar.
Response to arguments
	The response traverses the rejection asserting the art of Kshirsagar does not teach or suggest the modification of diatomaceous earth with APTES.  This argument has been thoroughly reviewed  but is not considered persuasive as Kshirsagar teaches :
	Concentration agents useful for carrying out the method of the present disclosure include particulate concentration agents that comprise metal, metal oxide microparticles, metal silicates, diatomaceous earth, surface modified diatomaceous earth, particles having functional groups, biomolecules, fragments of biomolecules, nanoparticles, and combinations thereof. (page 15, last paragraph). 

Kshirsagar teaches :

In certain embodiments, the acrylate is multifunctional. Examples of biomolecule-binding compounds include N-(3-acryloxy-2-hydroxypropyl), 3-aminopropyl triethoxysilane, 3-acryloxypropyl trimethoxysilane, vinyl sulfone triethoxysilane-2, 1, 1, 2-trifluorovinyl, 1, 1,2-trichlorovinyl, 1, 1-dichlorovinyl, 1, 1-difluorovinyl, 1-fluoro or 1-chlorovinyl silanes, alpha,beta-unsaturated containing silanes, silane-containing quinones. Those of ordinary skill in the art will recognize that a wide variety of other biomolecule-binding compounds are useful in the present disclosure as compounds that can be used to functionalize particles with biomolecule-binding groups. (page 24, lines 13-21)

 Thus Kshirsagar teaches particulate concentrating agents useful include diatomaceous earth (page 15, last paragraph; page 18 last paragraph) and functionalizing particles with  APTES (3-aminopropyl triethoxysilane) (page 18, last paragraph).  Kshirsagar continues by teaching the modification can be silanes that can be attached to esters (pages 18-24).
	The response continues by arguing the art of record does not teach methods of isolating RNA.  This argument has been thoroughly reviewed but is not considered persuasive as both teach methods of isolating nucleic acids, which encompasses RNA.  Further Horn teaches diatomaceous earth binds RNA and can be used to separate RNA from DNA.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar (wo2010078399), Horn (US patent 5,576,196) and Yong (US20150322486) as applied to claim13-14 above, and further in view of Horiguchi (J Mol Biol (1997) volume 269, pages 514-528).
The teachings of Horn, Kshirsagar and Yong are set forth above.  
		While Kshirsagar and Yong suggest the use of DMA with diatomaceous earth modified with silane, they do not specifically teach the use of DMS.
	However, Horiguchi teaches DMS, DMP and DMA are a class of imidoester crosslinkers. (table 2, page 518).  
	MPEP 2144.09 I states:
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In rePapesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In reDillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds.
Since Horiguchi teaches DMA, DMS and DMP are imidoester crosslinking agents, Horiguchi effectively establishes these imidoester crosslinking to be functional equivalents.  It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  See MPEP § 2144.06(II).  	
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute DMS or DMP for DMA.  The artisan would be motivated to determine if different imidoester crosslinking agents had the same efficiency or outcome.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one imidoester crosslinker for another.  
Response to Arguments
The response provides no arguments to the instant rejection other than to assert it does not address the alleged deficiencies of the independent claim.  This argument is not persuasive for the reasons of record.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. 17/269532. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method of extracting nucleic acids from a sample by reacting the sample with silane modified diatomaceous earth and eluting or reacting the sample with silane modified diatomaceous earth a crosslinker (MDA, MDS, or DMP) and eluting.
The claims of 532 are drawn to a method of enriching pathogen and isolating nucleic acids by use of silane modified diatomaceous earth (via APTES) and a crosslinker(claims 8 teaches DMS, DMA, DMP.) and eluting.
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the claims of 532 encompass the isolation of RNA as RNA is a species of nucleic acid..
Response to Arguments
The response traverses the provisional rejections asking they be held in abeyance.  This is noted; however, the claims cannot be allowed when there is an ODP rejection pending.
Claim14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15- 17 of copending Application No. 16/759366. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method of extracting nucleic acids from a sample by reacting the sample with silane modified diatomaceous earth and eluting or reacting the sample with silane modified diatomaceous earth a crosslinker (MDA, MDS, or DMP) and eluting.
The claims of 366 are drawn to a method extracting nucleic acids by use of silane modified diatomaceous earth (via APTES) and DMS, DMA, DMP and eluting.
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the claims of 366 encompass the isolation of RNA as RNA is a species of nucleic acid.
Response to Arguments
The response traverses the provisional rejections asking they be held in abeyance.  This is noted; however, the claims cannot be allowed when there is an ODP rejection pending.
Summary
No claims are allowed.
Zhao (Anal. Chem. 2018, 90, 1725−1733)  and Zhao (Biosensors and Bioelectronics Volume 99, 15 January 2018, Pages 443-449) may be of interest in this case.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634